         Case 1:19-cv-01620-AT Document 5 Filed 04/19/19 Page 1 of 20




                 UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION


UNITED STATES OF AMERICA,                                1:16-cv-1620-AT
                                               Case No. ____________

                  Plaintiff,                   STIPULATED ORDER FOR
                                               CIVIL PENALITIES,
                  v.                           PERMANENT
                                               INJUNCTION, AND OTHER
iSPRING WATER SYSTEMS, LLC,                    RELIEF
a limited liability company,

ZHUANGYONG CHEN, a/k/a John Chen,
    individually and as an officer of
    iSPRING WATER SYSTEMS, LLC,

and

PEARL CAI, a/k/a Yunzhu Cai,
    individually and as an officer of
    iSPRING WATER SYSTEMS, LLC,

                  Defendants.



      Plaintiff, the United States of America, acting upon notification and on

behalf of the Federal Trade Commission (“Commission” or “FTC”), filed its

Complaint for Civil Penalties, Permanent Injunction, and Other Equitable Relief,

(“Complaint”), pursuant to Sections 5(l) and 16(a)(1) of the Federal Trade
                                         1
          Case 1:19-cv-01620-AT Document 5 Filed 04/19/19 Page 2 of 20




Commission Act (“FTC Act”), 15 U.S.C. §§ 45(l) and 56(a)(1). Defendants have

waived service of the summons and the Complaint. Plaintiff and Defendants

stipulate to the entry of this Stipulated Order for Permanent Injunction and Civil

Penalty Judgment (“Order”) to resolve all matters in dispute in this action between

them.

        THEREFORE, IT IS ORDERED as follows:

                                      FINDINGS

1.      This Court has jurisdiction over this matter.

2.      In its Complaint, Plaintiff charges that Defendants violated the FTC

Decision and Order in FTC Docket No. C-4611 in connection with the promotion

and offering for sale of imported water filtration systems and parts as of U.S.-

origin.

3.      Defendants admit the allegations in the Complaint are true.

4.      Defendants waive any claim that they may have under the Equal Access to

Justice Act, 28 U.S.C. § 2412, concerning the prosecution of this action through

the date of this Order, and agree to bear their own costs and attorney fees.

5.      Defendants and the Plaintiff waive all rights to appeal or otherwise challenge

or contest the validity of this Order.

                                           2
           Case 1:19-cv-01620-AT Document 5 Filed 04/19/19 Page 3 of 20




                                    DEFINITIONS

      For the purpose of this Order, the following definitions apply:

A.    “Clear(ly) and conspicuous(ly)” means that a required disclosure is

difficult to miss (i.e., easily noticeable) and easily understandable by ordinary

consumers, including in all of the following ways:

      1.      In any communication that is solely visual or solely audible, the

      disclosure must be made through the same means through which the

      communication is presented. In any communication made through both

      visual and audible means, such as a television advertisement, the disclosure

      must be presented simultaneously in both the visual and audible portions of

      the communication even if the representation requiring the disclosure is

      made in only one means.

      2.      A visual disclosure, by its size, contrast, location, the length of time it

      appears, and other characteristics, must stand out from any accompanying

      text or other visual elements so that it is easily noticed, read, and understood.

      3.      An audible disclosure, including by telephone or streaming video,

      must be delivered in a volume, speed, and cadence sufficient for ordinary

      consumers to easily hear and understand it.

                                            3
           Case 1:19-cv-01620-AT Document 5 Filed 04/19/19 Page 4 of 20




      4.      In any communication using an interactive electronic medium, such as

      the Internet or software, the disclosure must be unavoidable.

      5.      On a product label, the disclosure must be presented on the principal

      display panel.

      6.      The disclosure must use diction and syntax understandable to ordinary

      consumers and must appear in each language in which the representation

      that requires the disclosure appears.

      7.      The disclosure must comply with these requirements in each medium

      through which it is received, including all electronic devices and face-to-face

      communications.

      8.      The disclosure must not be contradicted or mitigated by, or

      inconsistent with, anything else in the communication.

      9.      When the representation or sales practice targets a specific audience,

      such as children, the elderly, or the terminally ill, “ordinary consumers”

      includes reasonable members of that group.

B.    “Defendants” means all of the Individual Defendants and the Corporate

Defendant, individually, collectively, or in any combination.

      1.      “Corporate Defendant” means iSpring Water Systems, LLC, also

                                          4
           Case 1:19-cv-01620-AT Document 5 Filed 04/19/19 Page 5 of 20




      doing business as 123filter.com, and its successors and assigns.

      2.      “Individual Defendants” means Zhuangyong Chen, a/k/a John Chen,

      and Pearl Cai, a/k/a Yunzhu Cai.

C.    “Made in the United States” means any representation, express or implied,

that a product or service, or a specified component thereof, is of U.S.-origin,

including, but not limited to, a representation that such product or service is

“made,” “manufactured,” “built,” “produced,” or “crafted” in the United States or

in America, or any other U.S.-origin claim.

                                      ORDER

                           I.
 PROHIBITION AGAINST MISREPRESENTATIONS REGARDING U.S.
                     ORIGIN CLAIMS

      IT IS ORDERED that Defendants, Defendants’ officers, agents, employees,

and attorneys, and all other persons in active concert or participation with any of

them, who receive actual notice of this Order, whether acting directly or indirectly,

in connection with promoting or offering for sale any water filtration system or

associated parts or accessories, or any other product or service, must not make any

representation, expressly or by implication, that a product or service is Made in the

United States unless:

                                           5
         Case 1:19-cv-01620-AT Document 5 Filed 04/19/19 Page 6 of 20




A.    The final assembly or processing of the product occurs in the United States,

all significant processing that goes into the product occurs in the United States, and

all or virtually all ingredients or components of the product are made and sourced

in the United States; or

B.    A Clear and Conspicuous qualification appears immediately adjacent to the

representation that accurately conveys the extent to which the product contains

foreign parts, ingredients or components, and/or processing; or

C.    For a claim that a product is assembled in the United States, the product is

last substantially transformed in the United States, the product’s principal assembly

takes place in the United States, and United States assembly operations are

substantial.

                           II.
  PROHIBITION AGAINST DECEPTIVE CLAIMS, INCLUDING FALSE
             AND/OR UNSUBSTANTIATED CLAIMS

      IT IS FURTHER ORDERED that Defendants, Defendants’ officers,

agents, employees, and attorneys, and all other persons in active concert or

participation with any of them, who receive actual notice of this Order, whether

acting directly or indirectly, in connection with promoting or offering for sale any

product or service, are permanently restrained and enjoined from making any

                                          6
             Case 1:19-cv-01620-AT Document 5 Filed 04/19/19 Page 7 of 20




representation, expressly or by implication, about the country of origin of any

product or service unless the representation is non-misleading, and, at the time

such representation is made, Defendants possess and rely upon a reasonable basis

for the representation.

                                III.
                  MONETARY JUDGMENT FOR CIVIL PENALTY

       IT IS FURTHER ORDERED that:

A.     Judgment in the amount of One Hundred Ten Thousand Dollars ($110,000)

is entered in favor of Plaintiff against Defendants, jointly and severally, as a civil

penalty.

B.     Defendants are ordered to pay to Plaintiff, by making payment to the

Treasurer of the United States, One Hundred Ten Thousand Dollars ($110,000).

Such payment must be made within 7 days of entry of this Order by electronic fund

transfer in accordance with instructions previously provided by a representative of

Plaintiff.




                                           7
         Case 1:19-cv-01620-AT Document 5 Filed 04/19/19 Page 8 of 20




                                IV.
                  ADDITIONAL MONETARY PROVISIONS

      IT IS FURTHER ORDERED that:

A.    Defendants relinquish dominion and all legal and equitable right, title, and

interest in all assets transferred pursuant to this Order and may not seek the return

of any assets.

B.    The facts alleged in the Complaint will be taken as true, without further

proof, in any subsequent civil litigation by or on behalf of the Commission,

including in a proceeding to enforce its rights to any payment or monetary

judgment pursuant to this Order.

C.    Defendants agree that the judgment represents a civil penalty owed to the

government of the United States, is not compensation for actual pecuniary loss,

and, therefore, as to the Individual Defendants, it is not subject to discharge under

the Bankruptcy Code pursuant to 11 U.S.C. § 523(a)(7).

D.    Corporate Defendant acknowledges that its Taxpayer Identification Number

(Employer Identification Number), which Corporate Defendant must submit to the

Commission, may be used for collecting and reporting on any delinquent amount

arising out of this Order, in accordance with 31 U.S.C. §7701.


                                          8
           Case 1:19-cv-01620-AT Document 5 Filed 04/19/19 Page 9 of 20




                                     V.
                            NOTICE TO CONSUMERS

      IT IS FURTHER ORDERED that, within 30 days of entry of this Order,

Defendants must notify customers as follows:

A.    Defendants must identify all consumers who purchased iSpring products on

or after March 10, 2018 and through July 15, 2018 (“eligible customers”). Such

eligible customers, and their contact information, must be identified to the extent

such information is in Defendants’ possession, custody or control, including from

third parties such as resellers.

B.    Defendants must notify all identified eligible customers by mailing or

emailing each a notice. The letter or email must be in the form shown in

Attachment A.

C.    Defendants must report on their notification program under penalty of

      perjury:

      1.      Defendants must submit a report within 37 days of entry of this Order

      summarizing their compliance to date.

      2.      If a representative of the Commission requests any information

      regarding the program, including any of the underlying customer data,

      Defendants must submit it within 10 days of the request.
                                          9
           Case 1:19-cv-01620-AT Document 5 Filed 04/19/19 Page 10 of 20




      3.      Failure to provide required notices or any requested information will

      be treated as a continuing failure to obey this Order.

                                   VI.
                         ORDER ACKNOWLEDGMENTS

      IT IS FURTHER ORDERED that Defendants obtain acknowledgments of

receipt of this Order:

A.    Each Defendant, within 7 days of entry of this Order, must submit to the

Commission an acknowledgment of receipt of this Order sworn under penalty of

perjury.

B.    For 5 years after entry of this Order, each Individual Defendant for any

business that such Defendant, individually or collectively with any other

Defendants, is the majority owner or controls directly or indirectly, and the

Corporate Defendant, must deliver a copy of this Order to: (1) all principals,

officers, directors, and LLC managers and members; (2) all employees having

managerial responsibilities for conduct related to the subject matter of the Order

and all agents and representatives who participate in conduct related to the subject

matter of the Order; and (3) any business entity resulting from any change in

structure as set forth in the Section titled Compliance Reporting. Delivery must

occur within 7 days of entry of this Order for current personnel. For all others,
                                         10
           Case 1:19-cv-01620-AT Document 5 Filed 04/19/19 Page 11 of 20




delivery must occur before they assume their responsibilities.

C.    From each individual or entity to which a Defendant delivered a copy of this

Order, that Defendant must obtain, within 30 days, a signed and dated

acknowledgment of receipt of this Order.

                                  VII.
                          COMPLIANCE REPORTING

      IT IS FURTHER ORDERED that Defendants make timely submissions to

the Commission:

A.    One year after entry of this Order, each Defendant must submit a compliance

report, sworn under penalty of perjury.

      1.      Each Defendant must: (a) identify the primary physical, postal, and

      email address and telephone number, as designated points of contact, which

      representatives of the Commission and Plaintiff may use to communicate

      with Defendant; (b) identify all of that Defendant’s businesses by all of their

      names, telephone numbers, and physical, postal, email, and Internet

      addresses; (c) describe the activities of each business, including the goods

      and services offered, the means of advertising, marketing, and sales, and the

      involvement of any other Defendant (which Individual Defendants must

      describe if they know or should know due to their own involvement); (d)
                                          11
           Case 1:19-cv-01620-AT Document 5 Filed 04/19/19 Page 12 of 20




      describe in detail whether and how that Defendant is in compliance with

      each Section of this Order; and (e) provide a copy of each Order

      Acknowledgment obtained pursuant to this Order, unless previously

      submitted to the Commission.

      2.      Additionally, each Individual Defendant must: (a) identify all

      telephone numbers and all physical, postal, email and Internet addresses,

      including all residences; (b) identify all business activities, including any

      business for which such Defendant performs services whether as an

      employee or otherwise and any entity in which such Defendant has any

      ownership interest; and (c) describe in detail such Defendant’s involvement

      in each such business, including title, role, responsibilities, participation,

      authority, control, and any ownership.

B.    For 20 years after entry of this Order, each Defendant must submit a

compliance notice, sworn under penalty of perjury, within 14 days of any change

in the following:

      1.      Each Defendant must report any change in: (a) any designated point

      of contact; or (b) the structure of any Corporate Defendant or any entity that

      Defendant has any ownership interest in or controls directly or indirectly that

                                          12
           Case 1:19-cv-01620-AT Document 5 Filed 04/19/19 Page 13 of 20




      may affect compliance obligations arising under this Order, including:

      creation, merger, sale, or dissolution of the entity or any subsidiary, parent,

      or affiliate that engages in any acts or practices subject to this Order.

      2.      Additionally, each Individual Defendant must report any change in:

      (a) name, including aliases or fictitious name, or residence address; or (b)

      title or role in any business activity, including any business for which such

      Defendant performs services whether as an employee or otherwise and any

      entity in which such Defendant has any ownership interest, and identify the

      name, physical address, and any Internet address of the business or entity.

C.    Each Defendant must submit to the Commission notice of the filing of any

bankruptcy petition, insolvency proceeding, or similar proceeding by or against

such Defendant within 14 days of its filing.

D.    Any submission to the Commission required by this Order to be sworn under

penalty of perjury must be true and accurate and comply with 28 U.S.C. § 1746,

such as by concluding: “I declare under penalty of perjury under the laws of the

United States of America that the foregoing is true and correct. Executed on:

_____” and supplying the date, signatory’s full name, title (if applicable), and

signature.

                                          13
         Case 1:19-cv-01620-AT Document 5 Filed 04/19/19 Page 14 of 20




E.    Unless otherwise directed by a Commission representative in writing, all

submissions to the Commission pursuant to this Order must be emailed to

DEbrief@ftc.gov or sent by overnight courier (not the U.S. Postal Service) to:

Associate Director for Enforcement, Bureau of Consumer Protection, Federal

Trade Commission, 600 Pennsylvania Avenue NW, Washington, DC 20580.

The subject line must begin: United States v. iSpring Water Systems, LLC.

                                     VIII.
                                RECORDKEEPING

      IT IS FURTHER ORDERED that Defendants must create certain records for

20 years after entry of the Order, and retain each such record for 5 years.

Specifically, Corporate Defendant and each Individual Defendant for any business

that such Defendant, individually or collectively with any other Defendants, is a

majority owner or controls directly or indirectly, must create and retain the

following records:

A.    Accounting records showing the revenues from all goods or services sold;

B.    Personnel records showing, for each person providing services, whether as

an employee or otherwise, that person’s: name; addresses; telephone numbers;

job title or position; dates of service; and (if applicable) the reason for termination;

C.    Records of all consumer complaints and refund requests, whether received
                                           14
        Case 1:19-cv-01620-AT Document 5 Filed 04/19/19 Page 15 of 20




directly or indirectly, such as through a third party, and any response;

D.    All records necessary to demonstrate full compliance with each provision of

this Order, including all submissions to the Commission; and

E.    A copy of each unique advertisement or other marketing material making a

representation subject to this Order.

                                   IX.
                          COMPLIANCE MONITORING

      IT IS FURTHER ORDERED that, for the purpose of monitoring

Defendants’ compliance with this Order and any failure to transfer any assets as

required by this Order:

A.    Within 14 days of receipt of a written request from a representative of the

Commission or Plaintiff, each Defendant must: submit additional compliance

reports or other requested information, which must be sworn under penalty of

perjury; appear for depositions; and produce documents for inspection and

copying. The Commission and Plaintiff are also authorized to obtain discovery,

without further leave of court, using any of the procedures prescribed by Federal

Rules of Civil Procedure 29, 30 (including telephonic depositions), 31, 33, 34, 36,

45, and 69.

B.     For matters concerning this Order, the Commission and Plaintiff are
                                          15
        Case 1:19-cv-01620-AT Document 5 Filed 04/19/19 Page 16 of 20




authorized to communicate directly with each Defendant. Defendant must permit

representatives of the Commission and Plaintiff to interview any employee or other

person affiliated with any Defendant who has agreed to such an interview. The

person interviewed may have counsel present.

C.    The Commission and Plaintiff may use all other lawful means, including

posing, through its representatives as consumers, suppliers, or other individuals or

entities, to Defendants or any individual or entity affiliated with Defendants,

without the necessity of identification or prior notice. Nothing in this Order limits

the Commission’s lawful use of compulsory process, pursuant to Sections 9 and 20

of the FTC Act, 15 U S C §§ 49, 57b-1.

                                  X.
                       RETENTION OF JURISDICTION

      IT IS FURTHER ORDERED that this Court retains jurisdiction of this

matter for purposes of construction, modification, and enforcement of this Order.



SO ORDERED this 19th          day of    April                          , 2019.


                                       _______________________________
                                       UNITED STATES DISTRICT JUDGE


                                          16
      Case 1:19-cv-01620-AT Document 5 Filed 04/19/19 Page 17 of 20




SO STIPULATED AND AGREED:

FOR PLAINTIFF THE UNITED                 LOCAL COUNSEL:
STATES OF AMERICA:

JOSEPH H. HUNT                           BYUNG J. PAK
Assistant Attorney General               United States Attorney
Civil Division
                                         AKASH DESAI
JAMES M. BURNHAM                         Assistant U.S. Attorney
Deputy Assistant Attorney General        Georgia Bar No. 338124
                                         600 U.S. Courthouse
GUSTAV W. EYLER                          75 Ted Turner Drive SW
Acting Director                          Atlanta, Georgia 30303
                                         Telephone: 404-581-6364
/s/ Kendrack D. Lewis                    Facsimile: 404-581-6181
KENDRACK D. LEWIS
Trial Attorney
Consumer Protection Branch
U.S. Department of Justice
P.O. Box 386
Washington, DC 20044
Tel: 202-353-3881
Email: kendrack.lewis@usdoj.gov




                                    17
        Case 1:19-cv-01620-AT Document 5 Filed 04/19/19 Page 18 of 20




FOR THE FEDERAL TRADE COMMISSION:

JAMES A. KOHM
Associate Director for Enforcement

LAURA KOSS
Assistant Director for Enforcement


/s/ Julia S. Ensor
JULIA SOLOMON ENSOR
Attorney
Federal Trade Commission
Division of Enforcement
600 Pennsylvania Ave. NW
Mail Stop CC-9528
Washington, DC 20580
Tel: 202-326-2377
Fax: 202-326-3197
Email: jensor@ftc.gov




                                     18
Case 1:19-cv-01620-AT Document 5 Filed 04/19/19 Page 19 of 20
        Case 1:19-cv-01620-AT Document 5 Filed 04/19/19 Page 20 of 20




        ATTACHMENT A: NOTIFICATION LETTER OR EMAIL

The notification letter or email must be in the following form, from an authorized
iSpring address or email address and containing an iSpring signature line with the
sender’s full contact information:

Subject: iSpring Water Filtration System

Dear <Name of customer>:

        Our records show that you bought a water filtration system from iSpring
Water Systems, LLC. We are writing to tell you that the Federal Trade
Commission, the nation’s consumer protection agency, has sued us for false
advertising. According to the FTC, we made misleading claims that our water
filtration systems were made in the United States.

       To settle the FTC’s lawsuit, we are contacting our customers to tell them
that our water filtration systems are imported.

       If you have questions about this lawsuit, visit https://www.ftc.gov/
enforcement/cases-proceedings/172-3033/ispring-water-systems. For more
information about “Made in the United States” advertising, visit
https://www.ftc.gov/tips-advice/business-center/advertising-and- marketing/made-
in-usa.

                                      Sincerely,

                                      Pearl Cai
                                      [iSpring signature block]




                                         20
